Name: Commission Directive 85/469/EEC of 22 July 1985 adapting to technical progress Council Directive 84/631/EEC on the supervision and control within the European Community of the transfrontier shipment of hazardous waste
 Type: Directive
 Subject Matter: environmental policy;  deterioration of the environment;  organisation of transport
 Date Published: 1985-10-12

 Avis juridique important|31985L0469Commission Directive 85/469/EEC of 22 July 1985 adapting to technical progress Council Directive 84/631/EEC on the supervision and control within the European Community of the transfrontier shipment of hazardous waste Official Journal L 272 , 12/10/1985 P. 0001 - 0020 Finnish special edition: Chapter 15 Volume 7 P. 0070 Spanish special edition: Chapter 15 Volume 6 P. 0094 Swedish special edition: Chapter 15 Volume 7 P. 0070 Portuguese special edition Chapter 15 Volume 6 P. 0094 COMMISSION DIRECTIVEof 22 July 1985adapting to technical progress Council Directive 84/631/EEC on the supervision and control within the European Community of the transfrontier shipment of hazardous waste(85/469/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 78/319/EEC of 20 March 1978 on toxic and dangerous waste (1), and in particular Article 18 thereof,Having regard to Council Directive 84/631/EEC of 6 December 1984 on the supervision and control within the European Community of the transfrontier shipment of hazardous waste (2), and in particular Article 15 thereof,Whereas it is necessary to finalize Annexes I and III to Directive 84/631/EEC;Whereas, in order to ensure effective supervision and control, it is necessary that the holder of waste intending to ship it or to have it shipped from one Member State to another or through one or more Member States or to ship it to a Member State from a third State should notify the competent authorities of the Member States concerned;Whereas such notification must be made by means of a uniform consignment note, the contents of which are set out in Annex I to Directive 84/631/EEC;Whereas, in the case of non-ferrous metal waste intended for re-use, regeneration or recycling on the basis of a contractual agreement regarding such operations, only declarations on auniform document are required, the content of which is given in Annex III to Directive 84/631/EEC;Whereas this uniform document should conform with the layout-key drawn up under the auspices of the United Nations Economic Commission for Europe;Whereas the measures provided for in this Directive are in conformity with the opinion of the Committee for adaptation to technical progress of Directive 78/319/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to Directive 84/631/EEC is hereby replaced by Annex I to this Directive.Article 2Annex III to Directive 84/631/EEC is hereby replaced by Annex II to this Directive.Article 3The forms set out in Annexes I and II must conform to the technical conditions set out in Annex III and must be completed in accordance with the instructions given in Annex IV. Article 4Member States shall take the measures necessary to ensure that Annex IV is brought to the attention of all parties required to complete the form contained in Annex I.Article 5Member States shall take the measures necessary to comply with this Directive as from 1 October 1985. They shall forthwith inform the Commission thereof. Article 6This Directive is addressed to the Member States.Done at Brussels, 22 July 1985.For the CommissionStanley CLINTON DAVISMember of the Commission(1) OJ N ° L 84, 31. 3. 1978, p. 43. (2) OJ N ° L 326, 13. 12. 1984, p. 31. ANNEX IIIPROVISIONS CONCERNING THE FORMS1The form for the uniform consignment note shall comprise:the copy for the authority issuing the acknowledgement,the copy for the holder of the wastes,the accompanying copy, in that order.2The form for the declarations concerning non-ferrous metal wastes intended for re-use, regeneration or recycling shall comprise:the copy for the consignee,the copy for the competent authority, to be sent by the consignee,the copy for the holder of the wastes,the copy for the competent authority, to be sent by the holder in that order.3White paper, dressed for writing purposes and weighing at least 40 g/m$, shall be used.4The dimensions of the forms shall be 210 Ã  297 mm.5The Member States shall be responsible for printing the forms. They may also be printed by printing houses approved by a Member State, in which case the authorization in question shall be marked on each form. Each form shall bear the name and address or sign of the printer.6Copies 1 and 2 of the form referred to in paragraph 1 and copies 1, 2, 3 and 4 of the form referred to in paragraph 2 shall bear a form serial number. This number shall be preceded by the following letters according to the Member State from which the waste is shipped: BE for Belgium, DK for Denmark, DE for the Federal Republic of Germany, FR for France, GR for Greece, IE for Ireland, IT for Italy, LU for Luxembourg, NL for Netherlands and UK for United Kingdom.7The forms shall be printed in black print in one of the official languages of the Community to be specified by the competent authorities of the Member State from which the waste is shipped.8The form referred to in paragraph 1 shall be such that the information contained in boxes 6, 8, 18 and 33 of copies 1 and 2 is not repeated in the equivalent boxes of copy 3. ANNEX IVGENERAL INSTRUCTIONS CONCERNING THE UNIFORM CONSIGNMENT NOTENB: Any competent authority may require further information or documentation to supplement the information provided on the consignment note.The uniform consignment note contains provisions for:1Notification of a shipment to the competent authority.2Acknowledgement by the competent authority of destination.3Mention of the arrangements concerning the transport, the wastes and other transport matters.4Receipt by the consignee (copy 3).5Custom endorsement, when the waste leaves the Community for final disposal (back of copy 3).ProcedureA. The holder of the waste sends1In the case of a single shipment of waste the disposal of which will take place inside the Community, the three copies of the form to the competent authority of the Member State of destination.2In the case of a single shipment of waste the disposal of which will take place outside the Community, the three copies of the form to the competent authority of the Member State of exit from the Community.3In the case of several shipments (general notification) the copies 1 and 2 of the form and a number ofcopies 3 corresponding to the number of shipments to be carried out, to the competent authorities referred to under A.1 or A.2.4In all the cases referred to under 1 to 3, a photocopy of copy 1 of the form to the competent authorities of all the other States concerned: Member States of dispatch and transit, third State(s) of transit and destination.B. The competent authority of the Member State making the acknowledgment keeps copy 1 of the form and returns copy 2 and all the copies 3 received to the holder of the waste not later than the day on which it is sure that no objection has been raised and any additional conditions have been notified to the holder. The holder must keep copy 2. A photocopy of copy 2 should be sent by the competent authority of the Member State making the acknowledgment to the other Member States concerned and to the consignee.C. Upon receipt of the copies referred to under B, the holder of the waste completes a copy 3 for each consignment to be carried out and sends a photocopy of that copy 3 to the competent authorities referred to under A.1 and A.4, before the transport.D. The actual shipment of the waste takes place under cover of a copy 3. That copy must be signed in box 31 by the first carrier, in box 34 by subsequent carriers and in box 33 by the holder.E. The carrier must keep a photocopy of each copy 3 and surrender copy 3 to the consignee of the waste where the consignee is situated in a Member State. In the case referred to under A.2, the copy 3 must be lodged with the custom office by which the waste finally leaves the Community.F. A consignee located in a Member State must complete box 32 of copy 3, and within 15 days following the receipt of the waste forward photocopies of the completed form to the holder, to the competent authorities of the Member States concerned and to the third States concerned.G. In the case of export of waste from the Community for disposal outside the Community, the holder of the waste must certify to the competent authority of the Member State of dispatch not later than six weeks after the waste has left the Community, that the waste has reached its destination and shall indicate the last customs post in the Community through which the waste has finally left the Community.H. All the documents (copies and photocopies) shall be kept for at least two years. INSTRUCTIONS FOR FILLING IN THE FORMA. General remarks1The form must be filled in:in the case of wastes being dispatched from a Member State, in one of the official languages of the Community to be designated by the competent authorities of the Member State of dispatch, in the case of wastes dispatched from a third State, in English or French.2The form must be filled in in typescript or in manuscript; in the latter case it must be completed in ink and in printed characters. There may be no erasures or superimposed corrections or any other amendments.3The dates are indicated by a six digit number, the two first of which show the year, the following two the month, and the last two the day. For example: 31 July 1985 will read: 85 07 31.4The signatures must all be original and not be reproduced in any way.B. Instructions for filling in copies 1, 2 and 3 of the form:Box 1Full name or company's name and address, telephone and telex number,Where applicable, enter the registration No.Box 4Full name or company's name and address, telephone and telex number,Enter the permit No, granted from the competent authority or the reference to this permit. This is the permit referred to in Article 9 of Directive 78/319/EEC or in Article 6 of Directive 76/403/EEC.Box 5Full name or company's name and address, telephone and telex number of the plant or the establishment where the wastes were produced, and the name of the person to be contacted. When the wastes were produced by more than one producer, enter the words 'SEE ATTACHED LIST', and attach a list indicating the information required for each producer. (If the producer and the holder are one and the same person or company enter the words 'SEE BOX 1' in box 5.)Box 6Full name or company's name and address, telephone and telex number of the first carrier.Where applicable, the licence No.Note: A carrier who is not required to hold a licence should be able to demonstrate that he complies with the rules of the Member States concerned in respect of transport of the wastes designated in the form. If more than one carrier is involved, enter the words 'SEE ATTACHED LIST' and attach a list indicating the information required for each carrier.Box 8Attach the information, signed by the consignee, relating to the contractual agreement between the holder and the consignee concerning the waste referred to in the notification in question.If applicable attach:lists of producers/carriers (boxes 5 and 6),details concerning the waste (box 22).Box 9If the wastes were generated by more than one producer, enter 'several'.Box 11Enter 'X' in the appropriate box. If 'YES' state the name and full address of the insurer, number of policy and the last day of validity of the policy.Box 13Enter the following code number: 1: Sea, 2: Rail, 3: Road, 4: Air, 8: Inland waterway.Box 14/15In the case of a notification for a single shipment, state the intended date of the shipment.In the case of a general notification, state the expected date of the first shipment, and state in box 15 the expected date of the last shipment. Box 16Enter, in the case of a general notification, the total number (digits) of the planned transfers. This box is not filled in in the case of a notification for a single shipment.Box 18Indicate the type of packaging proposed: drums, etc.Box 19/20The code number of the waste in the country of destination and the country of origin will be entered when such a code is used in the country of destination (box 20) and in the country of origin (box 19).Box 21Enter the intended quantity of the total amount of waste to be shipped.Box 22The nature and the concentration of the most characteristic or significant components, in terms of the toxicity and other dangers presented by the waste will be required together with, if possible, an analysis referring to the method of disposal envisaged, particularly in the case of an initial shipment.Box 24United Nations classification number.Box 27Enter 'X' in the appropriate box. Enter the temperature of the waste during the transportation in degrees Celsius. The translation of all terms in box 27 is printed at the back of the third copy. When the outward appearance of the waste shows several forms, enter 'X' in the appropriate boxes.Box 28Enter the code number of the competent authority of each Member State on whose territory the shipment will take place. These code numbers will be entered after they are published in the Official Journal of the European Communities.Box 33The full name and status of the signatory must be indicated clearly. In signing the form the holder certifies that the information that he has provided is correct. The signatures must be original on copies 1 and 2.C. Instructions for filling in copy 3Boxes 3, 6, 8, 12, 17, 18, 23, 31 and 33 (and when necessary 34) are to be filled in by the holder with the carrier's agreement after receipt of the acknowledgement by the competent authority.Box 3Indicate the serial number assigned to each shipment (starting with 1).Not to be filled in if the notification relates to a single consignment.Box 8Where appropriate, attach any special conditions made by the competent authority of the Member States of dispatch and of transit in respect to the shipment of the waste on their territory and instructions to be followed in the event of danger or an accident.Box 12Indicate the type and registration number or name of the means of transport (lorry, wagon, ship, aeroplane) on to which the waste is loaded.Box 17Give the date on which the shipment commences.Box 18Give the number (digits) and type of the packages containing the waste.Box 23Give the actual net quantity of waste transported.Box 31/34Give the date, and the full name and telephone and telex numbers of the person to be contacted. The signature must be that of the carrier or his authorized representative. In signing the form the carrier certifies that the information he has provided is correct.Box 32Give the net quantity received, the date and the full name and telephone and telex numbers of the person to be contacted. The signature must be that of the consignee or his authorized representative. In signing the form the consignee certifies that the information he has provided is correct.Box 33Give the date and the full name and telephone and telex numbers of the person to be contacted. The signature must be that of the holder or his authorized representative. In signing the form the holder certifies that the information he has provided is correct.